                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION


ANGELA GAYLE CAIN                                                              PLAINTIFF

VS.                             NO. 3:18-CV-00035-JTR

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                     DEFENDANT


                                          ORDER

       Before the Court is Plaintiff’s Motion for Attorney’s Fees under the Equal

Access to Justice Act (“EAJA”).1 Doc. 18. The Motion is unopposed. Doc. 21.

       Plaintiff’s attorney, Adam Butler, requests a total award of $5,423.04 (which

sum includes 26.9 attorney hours in 2018 and 2019 at an hourly rate of $201.60).

Doc. 18.

           The Court concludes that Plaintiff is entitled to an award of attorney’s fees

under the EAJA and that an award of $5,423.04 is reasonable.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees

pursuant to the EAJA, doc. 18, is GRANTED.




       1
         On December 14, 2018, the Court entered an Order and Judgment reversing the
Commissioner’s decision and remanding this case for further administrative proceedings pursuant
to sentence four of 42 U.S.C. § 405(g). Docs. 16 & 17.
       IT IS FURTHER ORDERED that Plaintiff is awarded $5,423.04 in fees under

the EAJA.2

       Dated this 7th day of February, 2019.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




       2
          Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560 U.S.
586 (2010), the check awarding EAJA fees should be made payable to Plaintiff, but mailed to the
Plaintiff in care of Plaintiff’s attorney at the attorney’s office.
                                                 2
